Morton, J.
In making the report the defendants were performing a duty imposed upon them, and were communicating to the voters and taxpayers of the town the results of investigations in which they had an interest, and which they had the right to know and act upon. Bradley v. Heath, 12 Pick. 163. The occasion therefore was such as to protect the members of the committee from liability for any statements contained in the report that were made in good faith, without malice, and with reasonable cause to believe them to be true, and which did not ■go beyond what was fairly required of them in the discharge of their duty. The occasion was not such as to protect them absolutely from liability. There are comparatively few cases in which parties are protected absolutely from liability for statements which turn out to be defamatory. If the report contained anything in excess of the privilege, the members signing it were liable. Whether it did contain anything of that character was a question of fact for the jury, upon which we must assume, in view of the statement in the exceptions that “ full and specific instructions were given . . . upon all issues raised in the case,” that the jury received suitable instructions. See Bradley v. Heath, 12 Pick. 163; Gassett v. Gilbert, 6 Gray, 94; Smith v. Higgins, 16 Gray, 251; Brow v. Hathaway, 13 Allen, 239, 243 ; Atwill v. Mackintosh, 120 Mass. 177 ; Wright v. Lothrop, 149 Mass. 385; Burt v. Advertiser Newspaper Co. 154 Mass. 238, 243; Byam v. Collins, 111 N. Y. 143 ; Odgers, Libel and Slander, 197.
The libel set out in the declaration charged the plaintiff, in substance, with larceny, dishonesty, worthless financial standing, and corrupt practices in his profession as a civil engineer. The answer is a general denial, privilege, and the truth except as to the charge of larceny, and as to that and all other statements that they were made in good faith, without malice, and to persons interested in said matters and none other. Manifestly, upon the issues thus presented it was immaterial whether the committee investigated the system of waterworks in the town of Maynard, or the merits of the controversy between the plaintiff and the town, or what Hooke said to Reed about the Maynard waterworks, or what the conversation was between *517Rooke and the committee about the conduit line, or what was said by the plaintiff to the defendant Flood about an extension of the contract. So far as appears, none of these questions related to any of the issues on trial.
Both of the two remaining questions to Reed were objectionable in form, and may have been excluded for that reason, though it seems more probable, from the statement of the rulings of the court near the close of the exceptions, that they were not. The exceptions are obscure, and it is difficult to understand the precise ground on which the trial proceeded in respect of the matters referred to in these two questions. The defendant not only pleaded the truth, but that the communication was privileged, and the occasion was, as we have seen, one of qualified privilege. In that view of the case, the question was not whether the statements regarding the matters referred to in the questions were true or were hearsay, but whether, in the first place, they were made at all as the defendants stated, and, in the next place, whether the communication upon those matters was made by the defendants in good faith, and with reasonable cause to' believe and in the belief that what was said by them was true. Spill v. Maule, L. R. 4 Ex. 232, 237. Chatfield v. Comerford, 4 F. & F. 1008. If the occasion had not been privileged, still the fact that the alleged libel showed on its face that the defendants relied on statements made by others, though it would have formed no excuse for the publication, would have been admissible in mitigation of damages. Burt v. Advertiser Newspaper Co. 154 Mass. 238. But the court declined to allow any evidence to be introduced of the transactions with the Blake Manufacturing Company, referred to in the alleged libel, though it permitted the defendant to introduce evidence tending to prove the truth of any libellous matter set out in the declaration as to which the truth was pleaded, and to show that the report was made by the committee as the result of their investigations. The fair construction of this is, we think, that the questions to Reed were excluded because, for some reason, the court deemed them incompetent in substance. It is true that the exceptions state that full and specific instructions, to which no exception was taken, were given to the jury upon all issues. But it is hardly to be supposed that instructions were given upon matters *518that were ruled out. We think that the defendants were entitled to show, not only that the report was made by them as the result of their investigations, but, especially in view of the privilege attaching to the occasion and as bearing on the question of their good faith, that statements regarding the transaction with the Blake Manufacturing Company and the financial standing and reputation for honesty of the plaintiff in substance like those contained in the alleged libel were made to them by persons who they had good reason to believe were credible, and under circumstances which justified them in relying and acting upon them. Spill v. Maule, L. R. 4 Ex. 282. Lister v. Perryman, L. R. 4 H. L. 521. Chatfield v. Comerford, 4 F. & F. 1008. On this ground, we think the exceptions must be sustained. The remaining questions to the plaintiff and one Williams were properly admitted in reply to evidence introduced by the defendants. Exceptions sustained.